               Case 2:20-sw-00686-DB Document 4 Filed 03/05/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814                                                       FILED
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900                                                 Mar 05, 2021
 5
                                                                          CLERK, U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF CALIFORNIA




 6 Attorneys for Plaintiff
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10   IN THE MATTER OF THE APPLICATION                CASE NO: 2:20-SW-0686 DB
     OF THE UNITED STATES OF AMERICA
11   FOR SEARCH WARRANT CONCERNING:                  ORDER TO UNSEAL SEARCH WARRANT
                                                     AND SEARCH WARRANT AFFIDAVIT
12   A. The residence located at 8902 Fox Creek
        Drive, Stockton, California; and
13
     B. The person of Jeremy David DOSIER,
14      DOB: **-**-1995, California Driver’s
        License #****1333
15

16

17          Upon application of the United States of America and good cause having been shown,
18          IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby
19 ordered unsealed.

20
21    Dated: March 5, 2021
22

23

24

25

26

27

28

      ORDER
                                                      1
